DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 4-9 are pending in the application.

Response to Arguments
Regarding the § 112(b) indefiniteness rejections – Applicant amended Claims 1 and 8, and persuasively argued that the previous rejections under § 112(b) for indefiniteness should be withdrawn.  (See Applicant’s Remarks Page 6)  This is done below.  (See “Claim Interpretation” and “Claim Rejections – 35 USC § 112” sections)
Regarding § 103 art rejections – Applicant's arguments filed Dec. 21, 2020 have been fully considered but they are not persuasive.
Claims 1-2 and 4-9 are disclosed by Sano et al., in view of Sloley.  Independent Claims 1 and 8 follow.
Claim 1.  An extract production system comprising:
an extraction unit for extracting an extract from a starting material by using a solvent flowing into the interior thereof;
a first heat exchange unit positioned on a solvent supply flow path upstream of the extraction unit for subjecting the solvent flowing into the extraction unit to heat exchange by using a heat exchange medium;
a second heat exchange unit positioned on a solvent return flow path for subjecting the solvent which underwent heat exchange in the first heat exchange unit to heat exchange by reusing the heat exchange medium which underwent heat exchange in the first heat exchange unit; and
wherein the solvent supply flow path and the solvent return flow path meet at a branch point.

Claim 8.  A method for producing an extract, comprising:
an extraction step in which the extract is extracted from a starting material by using a solvent flowing into the interior thereof;
a first heat exchange step in which the solvent flowing into the extraction step is subjected to heat exchange by using a heat exchange medium on a solvent supply flow path;
a second heat exchange step in which the solvent which underwent heat exchange in the first heat exchange step is subjected to heat exchange on a solvent return flow path 
a third heat exchange step in which the extract is subjected to heat exchange on a recovery flow path by reusing the heat exchange medium which underwent heat exchange in the first heat exchange step.

Regarding “upstream” and “downstream” claim limitations – Claims 1, 6-7, and 9 recite:
Claim 1.  An extract production system comprising . . . 
a first heat exchange unit positioned on a solvent supply flow path upstream of the extraction unit . . . .

Claim 6.  The extract production system as claimed in Claim 5, comprising . . . 
a first introduction unit which is provided upstream of the first heat exchange unit in a circulation flow path . . .
a second introduction unit which is provided in a different location from the first introduction unit, upstream of the first heat exchange unit in the circulation flow path . . . .

Claim 7.  The extract production system as claimed in Claim 1, further comprising . . . 
the solvent return flow path branches from the solvent supply flow path downstream of the first heat exchange unit . . . .

Claim 9.  The extraction system as claimed in Claim 1, further comprising
a third heat exchange unit positioned on a recovery flow path downstream of the extraction unit . . . .

Applicant argues that Sano et al., in view of Sloley, do not disclose the above limitations because, according to Applicant, two elements on a circulation loop are not both upstream and downstream of one another because “such a construction is completely contrary to the use of these terms in the specification therein.”  (See Applicant’s Remarks Pages 6-7)
These arguments are unpersuasive because there is nothing in the Original Disclosure regarding how the terms “upstream” and “downstream” are to be defined – and the terms are used as one of ordinary skill in the art would use them.  (See Original Disclosure [0018], [0020], [0039]-[0041], [0043], [0045], [0049]-[0050], and [0052] in light of the one embodiment disclosed in Figures 1-7)  As such, the terms “upstream” and “downstream” are given their plain meaning, as it would be understood by one of ordinary skill in the art.  Two elements on a circulation loop are both upstream and downstream of one another.
Regarding the terms “branch points,” “branches,” and “branching” – Claims 1, 7, and 8 recite:
Claim 1.  An extract production system comprising . . . 
wherein the solvent supply flow path and the solvent return flow path meet at a branch point.

Claim 7.  The extract production system as claimed in Claim 1, further comprising . . . 


Claim 8.  A method for producing an extract, comprising:
a solvent return flow path branching from the solvent supply flow path . . . .

Applicant argues, “No such branch point is shown in the references,” as disclosed by Applicant at 20A (see Original Disclosure Figures 1 and 3-7, and [0036]), where, “The branch point permits the use of the solvent return flow path.”  (See Applicant’s Remarks Pages 6-7)
These arguments are unpersuasive because Sano et al., in view of Sloley, disclose the recited branch points.  (See Rejections for Claims 1 and 7-8 below).
These arguments are also unpersuasive because the scope of the claims are broader than the one branch point Applicant points to in the one embodiment shown in Figures 1-7.  (See Rejections for Claims 1 and 7-8 below)
These arguments are also unpersuasive because, in response to Applicant's argument that “the branch point permits the use of the solvent return flow path,” which is different from “the ability to control downstream temperature” and “the advantage of heat integration within the plant” reasons given in the combination statement – the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  “As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.” In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992). See also In re Kemps, 97 F.3d 1427, 1430, 40 USPQ2d 1309, 1311 (Fed. Cir. 1996) (the motivation in the prior art to combine the references does not have to be identical to that of the applicant to establish obviousness) See also In re Kronig, 539 F.2d 1300, 1304, 190 USPQ 425, 427-28 (CCPA 1976) and In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).

Response to Amendment
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 needs to end with a period.  See MPEP 608.01(m).  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
Claims 1 and 8 were amended.  The previous rejections under § 112(b) for indefiniteness are withdrawn from Claims 1-2 and 4-8.  See above “Response to Arguments” section for the reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (WO-2015015631-A1, Feb. 5, 2015 – Espacenet Bibliographic Data, Patent Publication, English Equivalent US-20160158763-A1, 33 pages), in view of Sloley (“Flow: Avoid Splitting Headaches,”Chemical Processing, 2013, accessed on the Internet at https://www.chemicalprocessing.com/articles/2013/flow-avoid-splitting-headaches/ on Sept. 22, 2019, 7 pages).  Sano et al., in view of Sloley, are hereinafter known as the Combination.
The claims are directed to an apparatus.  Sano et al.’s English equivalent (US-20160158763-A1) is referenced below.  The claim language is in bold-faced font.
Regarding Claims 1-2, 4-7, and 9 – Sano et al. discloses an extract production system (Figures 1 and 3) (See Figures 1 and 3 and [0022] and [0023]; Abstract, where water is extracted from a solid, i.e. “dehydration . . . of a solid that is an object to be treated”; [0027] and [0044] where the equipment is described as being used at the production scale, i.e. “an active carbon regenerating apparatus” or “water treatment . . . [of] industrial waste”) comprising:
an extraction unit (treatment tank 2) for extracting an extract (water) from a starting material (water-laden solid) by using a solvent (substance A, i.e. dimethyl ether or DME, [0028]) flowing into the interior thereof, i.e. into the interior of water-laden solid in treatment tank 2, multiple times (see [0029], lines 1-5, [0037], and [0028]) (See Figures 1-3);
a first heat exchange unit (first heat exchanger 3) positioned on a solvent supply flow path (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, into extraction unit, i.e. treatment tank 2, [0029], line 1, continues through piping 12, and continues through first heat exchanger 3) upstream (and downstream of the extraction unit, i.e. treatment tank 2, because both units are on the solvent circulation loop, see [0029], particularly lines 1-5, [0037] where the “DME is circulated a plurality of times,” and [0028]) of the extraction unit (treatment tank 2) for subjecting the solvent (substance A, i.e. dimethyl ether or DME, [0028]) flowing into the extraction unit (treatment tank 2) to heat exchange by using a heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]), disclosed in Figures 1 and 3, and at [0029], lines 5-17;
a second heat exchange unit (second heat exchanger 4) positioned on a solvent return flow path (solvent return flow path is piping 13, second heat exchanger 4, piping 14, pump 1, piping 11, treatment tank 2, piping 41, 42, 43, and into recovery tank 33, where "pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated," as disclosed in Figure 3 and at [0049]) for subjecting the solvent (substance A, i.e. dimethyl ether or DME, [0028]) which underwent heat exchange in the first heat exchange unit (first heat exchanger 3) to heat exchange by reusing the heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) which underwent heat exchange in the first heat exchange unit (first heat exchanger 3), as disclosed in Figures 1 and 3, and at [0029], lines 19-24, and at [0034].
Sano et al. discloses the claimed system except for:
wherein the solvent supply flow path and the solvent return flow path meet at a branch point.

However, Sano et al. discloses a solvent supply flow path (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, into extraction unit, i.e. treatment tank 2, [0029], line 1, continues through piping 12, and continues through first heat exchanger 3) and a solvent return flow path (solvent return flow path is piping 13, second heat exchanger 4, piping 14, pump 1, piping 11, treatment tank 2, piping 41, 42, 43, and into recovery tank 33, where "pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated," as disclosed in Figure 3 and at [0049]).
The solvent supply flow path and the solvent return flow path form a solvent circulation loop, as shown in Sano et al. Figure 3.  The solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4 (see Sano et al. Figure 3).  The solvent supply flow path enters the solvent circulation loop at one point, i.e. at the disclosed extraction unit 2 into disclosed first heat exchange unit 3 (see Sano et al. Figure 3 and [0029], lines 1-6, the disclosed solvent is DME, and “liquefied DME is fed to a treatment tank 2” which is, in turn “fed to a first heat exchanger 3”).
Sloley, in Figure 2, discloses that split streams are used to control temperature of the resulting mixed stream and to take advantage of heat integration within the plant. (See Sloley Page 2, Figure 2 shown below)

    PNG
    media_image1.png
    603
    750
    media_image1.png
    Greyscale

As seen in Sloley’s Figure 2, the incoming stream is split in a controlled ratio at valve V1a or mixed in a controlled ratio at valve V1b.  One or both of the first and second split streams undergo controlled heat exchange with exchanger E1 and E2, respectively, before being mixed and the mixed stream returned to the process.
In the Sano et al. Figure 3 embodiment, the solvent supply flow path is not split and enters the solvent circulation loop (solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4, see Sano et al. Figure 3) at one point, i.e. at extraction unit 2, into first heat exchange unit 3 (see Sano et al. Figure 3 and [0029], lines 1-6, the disclosed solvent is DME, and “liquefied DME is fed to a treatment tank 2” which is, in turn “fed to a first heat exchanger 3”).  When the solvent supply flow path is split at a branch point, in a controlled ratio by a valve, between the first heat exchange unit 3 (as part of the solvent supply flow path) and the second heat exchange unit 4 (as part of the solvent return flow path), as taught by Sloley in Figure 2 above, then
the solvent supply flow path and the solvent return flow path meet at a branch point,

and Sloley shows in Figure 2 above that such a split stream arrangement is used to control temperature of the resulting mixed stream within the solvent circulation loop, and is used to take advantage of heat integration within the plant.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Sano et al. system where the solvent supply flow path, at a branch point, is split, in a controlled ratio by a valve, between the first heat exchange unit 3 (as part of the solvent supply flow path) and the and the second heat exchange unit 4 (as part of the solvent return flow path), i.e.
wherein the solvent supply flow path and the solvent return flow path meet at a branch point,

as taught by Sloley in Figure 2 shown above, since Sloley shows in Figure 2 that such a split stream arrangement is used to control temperature of the resulting mixed stream within the solvent circulation loop, and such a split stream arrangement is used to take advantage of heat integration within the plant.
Additional Disclosures Include:
Claim 2 – The Combination discloses the extract production system as claimed in Claim 1, wherein the first heat exchange unit (first heat exchanger 3) reuses the heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) which underwent heat exchange in the second heat exchange unit (second heat exchanger 4), since “substance B . . . circulates while causing change of state in a closed system” and substance B, i.e. chlorofluorocarbon, “follows processes of compression, condensation, expansion and evaporation similarly to an ordinary refrigeration cycle, as disclosed in Figures 1-3, and at the Abstract and [0035], lines 3-5.
Claim 4 – The Combination discloses the extract production system as claimed in Claim 9 (see below), wherein the first heat exchange unit (first heat exchanger 3) reuses the heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) which underwent heat exchange in the third heat exchange unit (third heat exchanger 34, [0051]), since the heat exchange medium exiting the third heat exchange unit is cycled back to the first heat exchange unit, via the expansion valve 6, the second heat exchange unit 4, and the compressor 5 as disclosed in Figure 3 and at [0029], [0034], and [0051].
Claim 5 – The Combination discloses the extract production system as claimed in Claim 1, further comprising:
a first circulation flow path for circulating the heat exchange medium between the first heat exchange unit and the second heat exchange unit;
a second circulation flow path for circulating the heat exchange medium between the first heat exchange unit, the second heat exchange unit and the third heat exchange unit; and
a flow path switching unit for switching the flow path that circulates the heat exchange medium to either the first circulation flow path or the second circulation flow path.

Details follow.
Sloley, in Figure 2, discloses that split streams are used to control temperature of the resulting mixed stream and to take advantage of heat integration within the plant. (See Sloley Page 2, Figure 2 shown below)

    PNG
    media_image2.png
    789
    981
    media_image2.png
    Greyscale

As seen in Sloley’s Figure 2, the incoming stream is split in a controlled ratio at valve V1a or mixed in a controlled ratio at valve V1b.  One or both of the first and second split streams undergo controlled heat exchange with exchanger E1 and E2, respectively, before being mixed and the mixed stream returned to the process.
In Sano et al. Figure 3, the stream entering the first heat exchange unit (first heat exchanger 3) via piping 21 is not split, and the third heat exchange unit (third heat exchanger 34, [0051]) is run in series with the first heat exchange unit, i.e. all flow enters and exits both heat exchange units. When the stream in piping 21 entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the third heat exchange unit 34 being run in parallel, as taught by Sloley in Figure 2 above, then Sano et al., in view of Sloley, i.e. the Combination, discloses:
a first circulation flow path for circulating the heat exchange medium between the first heat exchange unit and the second heat exchange unit (without the third heat exchange unit 34 in the first circulation flow path);
a second circulation flow path for circulating the heat exchange medium between the first heat exchange unit, the second heat exchange unit and the third heat exchange unit (with the third heat exchange unit 34 in the second circulation flow path); and
a flow path switching unit (valve V1a, as taught by Sloley in Figure 2 above for splitting, in a controlled ratio, the steam in piping 21 entering the first heat exchange unit 3 and the third heat exchange unit 34 run in parallel) for switching the flow path that circulates the heat exchange medium to either the first circulation flow path or the second circulation flow path.

and Sloley shows in Figure 2 above that such a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and is used to take advantage of heat integration within the plant.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s system where the stream entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the and the third heat exchange unit 34 being run in parallel, i.e.
a first circulation flow path for circulating the heat exchange medium between the first heat exchange unit and the second heat exchange unit (without the third heat exchange unit 34 in the first circulation flow path);
a second circulation flow path for circulating the heat exchange medium between the first heat exchange unit, the second heat exchange unit and the third heat exchange unit (with the third heat exchange unit 34 in the second circulation flow path); and
a flow path switching unit (valve V1a, as taught by Sloley in Figure 2 above for splitting, in a controlled ratio, the steam in piping 21 entering the first heat exchange unit 3 and the third heat exchange unit 34 run in parallel) for switching the flow path that circulates the heat exchange medium to either the first circulation flow path or the second circulation flow path,

as taught by Sloley in Figure 2 shown above, since Sloley shows in Figure 2 that such a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and such a split stream arrangement is used to take advantage of heat integration within the plant. 
Claim 6 –  The Combination discloses the extract production system as claimed in Claim 5, comprising:
a first introduction unit (exchanger E1, disclosed by Sloley in Figure 2, i.e. one of the first heat exchanger 3 or the third heat exchanger 34, both of which are upstream of the first heat exchange unit, i.e. heat exchanger 3, because the “circulation” flow path recycles through the first heat exchange unit from the first heat exchange unit and also from the third heat exchange unit) which is provided upstream of the first heat exchange unit (first heat exchanger 3) in a circulation flow path (the circulation path starts at piping 21; the stream entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the third heat exchange unit 34 being run in parallel, as taught by Sloley in Figure 2 above, the first circulation path through the first heat exchange unit 3 and the second circulation path through the third heat exchange unit 34; piping 22, expansion valve 6, piping 23, second heat exchanger 4, compressor 5, back to piping 21 at the beginning of the circulation path) including the first circulation flow path (the first circulation path starts at piping 21; the stream entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the and the third heat exchange unit 34 being run in parallel, as taught by Sloley in Figure 2 above, the first circulation path through the first heat exchange unit 3; piping 22, expansion valve 6, piping 23, second heat exchanger 4, compressor 5, back to piping 21 at the beginning of the first circulation path) and the second circulation flow path (the second circulation path starts at piping 21; the stream entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the and the third heat exchange unit 34 being run in parallel, as taught by Sloley in Figure 2 above, the second circulation path through the third heat exchange unit 34; piping 22, expansion valve 6, piping 23, second heat exchanger 4, compressor 5, back to piping 21 at the beginning of the second circulation path), and introduces the heat exchange medium (substance B, i.e. chlorofluorocarbon, see Sano et al. [0028]) into the circulation flow path (See Sano et al. Figure 3);
a second introduction unit (exchanger E2, disclosed by Sloley in Figure 2, i.e. the other of the first heat exchanger 3 or the third heat exchanger 34, both of which are upstream of the first heat exchange unit, i.e. heat exchanger 3, because the “circulation” flow path recycles through the first heat exchange unit from the first heat exchange unit and also from the third heat exchange unit) which is provided in a different location from the first introduction unit (see above for first introduction unit), upstream of the first heat exchange unit (first heat exchanger 3) in the circulation flow path (see above for circulation flow path), and introduces the heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) into the circulation flow path (See Sano et al. Figure 3) (See Rejection for Claim 5 for the first heat exchange unit and the third heat exchange unit being run in parallel, as taught by Sloley in Figure 2 above); and
an adjustment unit (three-way valve V1a taught by Sloley in Figure 2) for adjusting the amount of the heat exchange medium (substance B, i.e. chlorofluorocarbon, see [0028]) introduced from the first introduction unit (exchanger E1, disclosed by Sloley in Figure 2, i.e. one of the first heat exchanger 3 or the third heat exchanger 34) and the second introduction unit (exchanger E2, disclosed by Sloley in Figure 2, i.e. the other of the first heat exchanger 3 or the third heat exchanger 34) (See Sano et al. Figure 3) (See Rejection for Claim 5 for the first heat exchange unit and the third heat exchange unit being run in parallel, as taught by Sloley in Figure 2 above).
Claim 7 – The Combination discloses the extract production system as claimed in Claim 1, further comprising:
a solvent storage unit (see [0029], lines 1-3, where “liquefied DME is fed to treatment tank 2,” and [0030]-[0031], particularly [0031], line 12, where the solvent storage unit is the “tank (not illustrated)”) for storing the solvent;
the solvent supply flow path (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, is split at a branch point, in a controlled ratio by a valve, between the first heat exchange unit 3 and the second heat exchange unit 4, as taught by Sloley in Figure 2 above, and enters both heat exchange units and becomes part of the solvent circulation loop) connects the solvent storage unit (the solvent storage unit is the “tank (not illustrated) that is installed outside the cycle” with “a pump,” disclosed at [0031], lines 9-13) and the extraction unit (treatment tank 2) via the solvent circulation loop (solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4, see Sano et al. Figure 3), has the first heat exchange unit (first heat exchanger 3) disposed thereon, i.e. the solvent supply flow path, and the solvent supply flow path causes the solvent stored in the solvent storage unit to flow to the extraction unit via the “pump” disclosed at [0031], line 11, the solvent fluid flow splitting at the branch point into first heat exchange unit 3 and into second heat exchange unit 4, to become a part of the solvent circulation loop which feeds the extraction unit 2; and
the solvent return flow path (solvent return flow path is piping 13, second heat exchanger 4, piping 14, pump 1, piping 11, treatment tank 2, piping 41, 42, 43, and into recovery tank 33, where “pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated,” as disclosed in Figure 3 and at [0049) which branches (at the second heat exchange unit 4, downstream of the disclosed branch point of the solvent supply flow path into the second heat exchange unit 4 of the solvent return path, and the first heat exchange unit 3 of the solvent supply path) from the solvent supply flow path (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, is split at a branch point, in a controlled ratio by a valve, between the first heat exchange unit 3 and the second heat exchange unit 4, as taught by Sloley in Figure 2 above, and enters both heat exchange units and becomes part of the solvent circulation loop) downstream (or upstream since the first heat exchange unit 3 second heat exchange unit 4 are both part of solvent circulation loop, where solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4, see Sano et al. Figure 3) of the first heat exchange unit (first heat exchanger 3), since the first heat exchange unit 3 second heat exchange unit 4 are both part of solvent circulation loop, to connect the solvent supply flow path and the solvent storage unit, since the solvent supply flow path and the solvent storage unit are already connected as discussed above, the solvent flow return path, the solvent flow return path has the second heat exchange unit (second heat exchanger 4) disposed thereon, and returns the solvent (substance A, i.e. dimethyl ether or DME, [0028) into recovery tank 33, where “pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated,” as disclosed in Figure 3 and at [0049], the solvent which underwent heat exchange (see Figure 3 and [0029]) in the first heat exchange unit (first heat exchanger 3), the recovered solvent from recovery tank 33, returned 
The Combination discloses the claimed system except for:
the recovered solvent from recovery tank 33, returned to the solvent storage unit.
However, the Combination discloses the recovered solvent when the Combination teaches that the solvent (substance A, i.e. dimethyl ether or DME, see Sano et al. [0028]) is returned to recovery tank 33, where “pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated,” as disclosed in Sano et al. Figure 3 and at [0049].
The Combination further teaches that the solvent is fed into the solvent circulation loop at heat exchange unit 3 and heat exchange unit 4 (see Rejection for Claim 1) and that there is a solvent storage unit, in the form of a “tank (not illustrated) that is installed outside the cycle” having “a pump” (see Sano et al. [0030]-[0031], particularly [0031], lines 7-13) to feed the solvent into the solvent circulation loop (solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4, see Sano et al. Figure 3).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Combination’s system wherein:
the recovered solvent is returned to the solvent storage unit,
since:
1).	The Combination states that the solvent is recovered via evaporation, i.e. DME is returned to recovery tank 33, where “pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME is evaporated” (see Sano et al. Figure 3; and [0049]);
2).	The Combination further states that there is a solvent storage unit with a pump, outside the cycle, the pump used to feed solvent into the solvent circulation loop.  Specifically, the Combination states that the solvent storage unit is in the form of a “tank (not illustrated) that is installed outside the cycle” having “a pump” (see Sano et al. [0030]-[0031], particularly [0031], lines 7-13) to feed the solvent into the solvent circulation loop (see Rejection for Claim 1), where the solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4, (see Sano et al. Figure 3); and
3).	One of ordinary skill in the art would have been motivated to return the recovered solvent from recovery tank 33 to the disclosed solvent storage unit rather than incur the expense of building a new solvent storage unit.
Claim 9 – The Combination discloses the extraction system as claimed in Claim 1, further comprising a third heat exchange unit (third heat exchanger 34, see Sano et al. [0051]) (and upstream of the extraction unit, i.e. treatment tank 2, because the third heat exchange unit, i.e. third heat exchanger 34, is downstream of the first heat exchange unit, i.e. heat exchanger 3, which in turn is down stream of the extraction unit 2 – and the third heat exchange unit is upstream of the second heat exchange unit, i.e. heat exchanger 4, which in turn is upstream of the extraction unit, as shown in Sano et al. Figure 3) of the extraction unit (treatment tank 2, see Sano et al. Figure 3) for subjecting the extract (water) extracted by the extraction unit to heat exchange in the first heat exchange unit, by reusing the heat exchange medium (substance B, i.e. chlorofluorocarbon, see Sano et al. [0028]) which underwent heat exchange in the first heat exchange unit (first heat exchanger 3, see Sano et al. Figure 3) by cycling the heat exchange medium exiting the first heat exchange unit back to the first heat exchange unit, via the third heat exchange unit to lower its temperature (see Sano et al. [0051]), the expansion valve 6, the second heat exchange unit 4, and the compressor 5 as disclosed in Sano et al. Figure 3 and at [0029], [0034], and [0051].
The Combination discloses the claimed system, including:
a third heat exchange unit positioned on a recovery flow path.
To begin the patentability analysis, Sano et al. discloses a third heat exchange unit positioned downstream of the first heat exchange unit in series, i.e. on the same flow path (see preceding paragraph).
Sloley, in Figure 2, discloses that split streams are used to control temperature of the resulting mixed stream and to take advantage of heat integration within the plant. (See Sloley Page 2, Figure 2 shown below)

    PNG
    media_image2.png
    789
    981
    media_image2.png
    Greyscale

As seen in Sloley’s Figure 2, the incoming stream is split in a controlled ratio at valve V1a or mixed in a controlled ratio at valve V1b.  One or both of the first and second split streams undergo controlled heat exchange with exchanger E1 and E2, respectively, before being mixed and the mixed stream returned to the process.
In the Combination’s embodiment (see Sano et al. Figure 3), the stream entering the first heat exchange unit (first heat exchanger 3) via piping 21 is not split, and the third heat exchange unit (third heat exchanger 34, [0051]) is run in series with the first heat exchange unit, i.e. all flow enters and exits both heat exchange units. When the stream in piping 21 entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the third heat exchange unit 34 being run in parallel, as taught by Sloley in Figure 2 above, then
a third heat exchange unit is positioned on a recovery flow path, separate from the flow path of the first heat exchange unit,

and Sloley shows in Figure 2 above that such a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and is used to take advantage of heat integration within the plant.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s system where the stream entering the first heat exchange unit 3 is split, in a controlled ratio by a valve, between the first heat exchange unit 3 and the and the third heat exchange unit 34 being run in parallel, i.e.
a third heat exchange unit is positioned on a recovery flow path, separate from the flow path of the first heat exchange unit,

as taught by Sloley in Figure 2 shown above, since Sloley shows in Figure 2 that such a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and such a split stream arrangement is used to take advantage of heat integration within the plant. 
The claim is directed to a method.
Regarding Claim 8 – Sano et al. discloses a method for producing an extract (Figures 1 and 3) (See Figures 1 and 3 and [0022] and [0023]; Abstract, where water is extracted from a solid, i.e. “dehydration ... of a solid that is an object to be treated”; [0027] and [0044] where the method is “an active carbon regenerating method” (Figure 1) and the method is “water treatment” method for “treat[ing] industrial waste”), comprising:
an extraction step in which the extract (water) is extracted from a starting material (water-laden solid) by using a solvent (substance A, i.e. dimethyl ether or DME, [0028]) flowing into the interior thereof, i.e. into the interior of water-laden solid in treatment tank 2, multiple times (see [0029], lines 1-5, [0037], and [0028]) (See Figures 1-3);
a first heat exchange step in heat exchanger 3, in which the solvent (substance A, i.e. dimethyl ether or DME, [0028]) flowing into the extraction step (in treatment tank 2) is subjected to heat exchange in the first heat exchanger 3 by using a heat exchange medium (substance B, i.e. chlorofluorocarbon, [0028]) on a solvent supply flow path (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, into extraction unit, i.e. treatment tank 2, [0029], line 1, continues through piping 12, and continues through first heat exchanger 3), as disclosed in Figures 1 and 3 and at [0029], lines 5-17, where the heat exchange medium is on the solvent supply flow path at heat exchanger 3;
a second heat exchange step in heat exchanger 3, in which the solvent (substance A, i.e. dimethyl ether or DME, [0028]) which underwent heat exchange in the first heat exchange step in first heat exchanger 3, is subjected to heat exchange in second heat exchanger 4, on a solvent return flow path (parallel solvent return flow path is piping 13, second heat exchanger 4, piping 14, pump 1, piping 11, treatment tank 2, piping 41, 42, 43, and into recovery tank 33, where "pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated," as disclosed in Figure 3 and at [0049]) (substance B, i.e. chlorofluorocarbon, [0028]) which underwent heat exchange in the first heat exchange step (first heat exchanger 3) by cycling the heat exchange medium exiting the first heat exchange unit back to the first heat exchange unit, via the third heat exchange unit to lower its temperature (see [0051]), the expansion valve 6, the second heat exchange unit 4, and the compressor 5 as disclosed in Figure 3 and at [0029], [0034], and [0051] – and the first heat exchange step, with its solvent supply flow path limitation, and the second heat exchange step, with its parallel solvent return flow path limitation, run “in parallel,” i.e. at the same time, in a similar fashion, in order to effect the DME solvent circulation through the solvent supply flow path and the parallel solvent return flow path, where DME solvent is evaporated in one heat exchange unit, condensed in the other heat exchange unit, and the evaporation / condensation cycle continues in a “closed system” process where “DME is circulated a plurality of times,” see [0028]-[0029], and [0037]; and
a third heat exchange step (third heat exchanger 34, [0051]) in which the extract (water) is subjected to heat exchange in the first heat exchange unit, (substance B, i.e. chlorofluorocarbon, [0028]) which underwent heat exchange in the first heat exchange step (first heat exchanger 3) by cycling the heat exchange medium exiting the first heat exchange unit back to the first heat exchange unit, via the third heat exchange unit to lower its temperature (see [0051]), the expansion valve 6, the second heat exchange unit 4, and the compressor 5 as disclosed in Figure 3 and at [0029], [0034], and [0051].
Sano et al. discloses the claimed system except for:
a third heat exchange step . . . on a recovery flow path . . . .
However, Sano et al. discloses a third heat exchange step in third heat exchanger 34, downstream of a first heat exchange step in first heat exchanger 3, in series, i.e. on the same flow path.
Sloley, in Figure 2, discloses that split streams are used to control temperature of the resulting mixed stream and to take advantage of heat integration within the plant. (See Sloley Page 2, Figure 2 shown below)

    PNG
    media_image1.png
    603
    750
    media_image1.png
    Greyscale

As seen in Sloley’s Figure 2, the incoming stream is split in a controlled ratio at valve V1a or mixed in a controlled ratio at valve V1b.  One or both of the first and second split streams undergo controlled heat exchange with exchanger E1 and E2, respectively, before being mixed and the mixed stream returned to the process.
In the Sano et al. Figure 3 embodiment, the stream entering the first heat exchange step (i.e. entering the first heat exchanger 3) via piping 21 is not split, and the third heat exchange step (i.e. in the third heat exchanger 34, [0051]) is run in series with the first heat exchange step, i.e. all flow enters and exits both first heat exchanger 3 and third heat exchanger 34. When the stream in piping 21 entering the first heat exchange step (first heat exchange unit 3) is split, in a controlled ratio by a valve, between the first heat exchange step (in first heat exchange unit 3) and the third heat exchange step (in third heat exchange unit 34) being run in parallel, as taught by Sloley in Figure 2 above, then there is
a third heat exchange step . . . on a recovery flow path, separate from, and parallel to, the flow path through the first heat exchange step . . . .

and Sloley shows in Figure 2 above that such a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and is used to take advantage of heat integration within the plant.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Sano et al. method to include the step of splitting the stream entering the first heat exchange unit 3, in a controlled ratio by a valve, between the first heat exchange unit 3 and the third heat exchange unit 34 being run in parallel, i.e.
a third heat exchange step (in third heat exchanger 34) . . . on a recovery flow path, separate from, and parallel to, the flow path through the first heat exchange step (in first heat exchanger 3) . . . .

as taught by Sloley in Figure 2 shown above, since Sloley shows in Figure 2 that such a split stream arrangement is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and such a split stream arrangement is used to take advantage of heat integration within the plant. 
Sano et al. discloses the claimed system except for:
a solvent return flow path branching from the solvent supply flow path.

However, Sano et al. discloses a solvent supply flow path (solvent supply flow path begins at the solvent storage unit, i.e. “tank (not illustrated) that is installed outside the cycle,” continues through “a pump” disclosed at [0031], lines 9-13, into extraction unit, i.e. treatment tank 2, [0029], line 1, continues through piping 12, and continues through first heat exchanger 3) and a solvent return flow path (solvent return flow path is piping 13, second heat exchanger 4, piping 14, pump 1, piping 11, treatment tank 2, piping 41, 42, 43, and into recovery tank 33, where "pressures in the magnetic separating device 31 and inside the recovery tank are reduced, and the liquefied DME (i.e. the disclosed solvent) is evaporated," as disclosed in Figure 3 and at [0049]).
The solvent supply flow path and the solvent return flow path form a solvent circulation loop, as shown in Sano et al. Figure 3.  The solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4 (see Sano et al. Figure 3).  The solvent supply flow path enters the solvent circulation loop at one point, i.e. at the disclosed extraction unit 2 into disclosed first heat exchange unit 3 (see Sano et al. Figure 3 and [0029], lines 1-6, the disclosed solvent is DME, and “liquefied DME is fed to a treatment tank 2” which is, in turn “fed to a first heat exchanger 3”).
Sloley, in Figure 2, discloses that split streams are used to control temperature of the resulting mixed stream and to take advantage of heat integration within the plant. (See Sloley Page 2, Figure 2 shown below)

    PNG
    media_image1.png
    603
    750
    media_image1.png
    Greyscale

As seen in Sloley’s Figure 2, the incoming stream is split in a controlled ratio at valve V1a or mixed in a controlled ratio at valve V1b.  One or both of the first and second split streams undergo controlled heat exchange with exchanger E1 and E2, respectively, before being mixed and the mixed stream returned to the process.
In the Sano et al. Figure 3 embodiment, the solvent supply flow path is not split and enters the solvent circulation loop (solvent circulation loop is through piping 11-14 which connect pump 1, disclosed extraction unit 2, disclosed first heat exchange unit 3, and disclosed second heat exchange unit 4, see Sano et al. Figure 3) at one point, i.e. at extraction unit 2, into first heat exchange unit 3 (see Sano et al. Figure 3 and [0029], lines 1-6, the disclosed solvent is DME, and “liquefied DME is fed to a treatment tank 2” which is, in turn “fed to a first heat exchanger 3”).  When the solvent supply flow path is split at a branch point, in a controlled ratio by a valve, between the first heat exchange unit 3 (as part of the solvent supply flow path) and the second heat exchange unit 4 (as part of the solvent return flow path), as taught by Sloley in Figure 2 above, then
a solvent return flow path branching from the solvent supply flow path,

and Sloley shows in Figure 2 above that such a split stream arrangement is used to control temperature of the resulting mixed stream within the solvent circulation loop, and is used to take advantage of heat integration within the plant.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Sano et al. system where the solvent supply flow path, at a branch point, is split, in a controlled ratio by a valve, between the first heat exchange unit 3 (as part of the solvent supply flow path) and the second heat exchange unit 4 (as part of the solvent return flow path), i.e.
a solvent return flow path branching from the solvent supply flow path,

as taught by Sloley in Figure 2 shown above, since Sloley shows in Figure 2 that such a split stream arrangement is used to control temperature of the resulting mixed stream within the solvent circulation loop, and such a split stream arrangement is used to take advantage of heat integration within the plant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  The European Patent Office (EPO) is identified the following reference as an X-reference for the instant application’s European counterpart.
A).	Martel (US-4257945-A, Mar. 24, 1981) – Martel discloses “a method and a device for high-speed production of aromatic essential oils,” where, “Preferably the extracting agent is water and with the method it is possible to recover the liposoluble and hydrosoluble fractions of the essential oils.”  As can be seen from Figure 2, there is an extraction unit (enclosure 1), and two intersecting heat exchange loops, one with the aromatic essential oil water / steam and one with plant water / steam.  There are three heat exchange units, i.e. main condensing apparatus 15, second heat exchanger 70, and heat exchanger 68.  If the piping is not already in place, likely the Sloley reference would provide it, as is done above with the Sano et al. reference – since Sloley shows in Figure 2 that the split stream arrangement between two parallel heat exchange units is used to control temperature of the resulting mixed stream downstream of the parallel heat exchange units, and such a split stream arrangement is used to take advantage of heat integration within the plant.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        3/23/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779